DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
There are three sets of claims submitted on 12/21/2018. The first set starts with the heading P2209WO, the second set starts with “Amendment to the Claims:” and the third set starts with a part of the specification on the 1st page and claim 1 starts from the 2nd page. The preliminary amendment, which starts with “Amendment to the Claims:” has been entered and examined in this office action.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Germany on 7/01/2016. The Applicant has filed a certified copy of the DE 10 2016 212 019.0 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018, 1/22/2019 and 9/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 12/21/2018 are accepted to by the Examiner.
Claim Objections
Claim 18 is objected because of the following informalities;
Claim 18 recites “the first step 1 is” [line 16], which needs to be corrected as “the first step is”.
	The claim set submitted on 12/21/2018, which starts with a part of the specification on the 1st page and the claim starts from the 2nd page is objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected because there are insufficient antecedent basis for the limitations in the claim.  
Claim 5 recite the limitation “the light sheet beam”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 depends on claim 10, and a substantial duplicate of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanabe (US 2008/0111911)
Regarding claim 1, Kawanabe teaches a method for adjusting a specimen holder (refer to: US 2008/0111911, observation body S mounted on a glass vessel 14, [0072], Fig. 2) in the beam path of a microscope in which at least one beam of an illumination radiation is directed onto the specimen holder (FIG. 2 shows the glass vessel 14 in the beam 
capturing a component of the illumination radiation reflected by the specimen holder by means of a detector (“a detection unit for detecting an optical image formed by light that was cast by the lighting unit and was reflected from the sample, [0023], “the laser flux emitted from the reference light source 4 is reflected ..  The reflected flux forms, through the objective lens 3, an image …. the vessel 14 containing the observation sample S …. the flux that was reflected from the observation sample S … The light receiving sensor 13 detects the laser reflection light intensity of the formed”, [0079-0081]), 
ascertaining measurement values of the captured illumination radiation (“a first in-focus state determination unit determining an in-focus state of the sample on the basis of a detection result” [0025], “The laser reflection light intensity detected by the light receiving sensor 13 is output to a signal processing unit 24. The signal processing unit 24 performs prescribed signal processing on the laser reflection light intensity, and outputs the result to the control unit 26”, [0082], Fig. 2, and Fig. 7)
establishing a current actual manner of positioning of the specimen holder in relation to the beam path depending on the measurement values (a first in-focus state determination unit determining an in-focus state of the sample on the basis of a detection result” [0025]; “a first in-focus state adjustment unit for controlling a position of the projection state changing unit”, [0026], Fig. 8 shows the process flow for performing the positioning for the observation of S, [0109]), 

producing control commands for modifying the actual manner of positioning (Figs. 8 and 9; “the control unit 26 determines whether or not the incident intensity of the laser beam incident on the light receiving sensor 13 is equal to or larger than the prescribed value”, [0127]), the execution of which causes the specimen holder to be moved into the intended manner of positioning (The observation sample consists of, for example, an observation body S mounted on a glass vessel 14.  The observation sample is mounted on a moving stage 1”, [0072]; “The moving stage 1 is moved by the aiming motor 19”, [0075]; “A jog dial 201 is used to move the moving stage 1 upward and downward; in other words, the moving stage 1 is moved upward and downward in response to the turn of the jog dial”, [0083]). 
Regarding claim 14, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1. 
Kawanabe further teaches the method as claimed in claim 1, further comprising establishing a topography of the specimen holder by virtue of relative height values being established at least three points of the specimen holder on at least one of the side faces and the actual manner of positioning of the specimen holder is established depending on the established height values (By utilizing the.. a so-called offset function .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claim 1 above, and further in view of Betzig et al. (US 2015/0362713).
Regarding claim 2, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1.
Kawanabe does not teach the method wherein the illumination radiation is directed in the form of a light sheet onto the specimen holder.
  Kawanabe and Betzig are related as optical microscopy.
Betzig teaches the method wherein the illumination radiation is directed in the form of a light sheet onto the specimen holder (FIG. 9 is a schematic diagram of a system for Bessel beam light sheet Microscopy”, [0017]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to include the illumination radiation directed in the form of a light sheet onto the specimen holder, as taught by Betzig for the predictable result of obtaining an image of a thinner slice within the sample with a better intensity profile, as Betzig teaches in [0111-0112] and Fig. 10A.
Regarding claim 3, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1.
Kawanabe does not explicitly teach the method wherein the illumination radiation is a radiation with self-reconstructing rays.
  Kawanabe and Betzig are related as optical microscopy. 
Betzig teaches the method wherein the illumination radiation is a radiation with self-reconstructing rays (“the TPE sheet mode may be equally well suited to the imaging of 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to include the illumination radiation a radiation with self-reconstructing rays, as taught by Betzig, for the predictable result of obtaining improved depth penetration in scattering media characteristic of TPE and an image with a thickness of the Bessel beam that is much narrower than the thickness of the conventional beam, yielding a much thinner sheet of excitation when scanned across a plane, as taught by Betzig in [0113] and [0154].
Regarding claim 4, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1.
Kawanabe does not explicitly teach the method wherein the illumination radiation is directed in the form of a Gaussian beam, a Bessel beam, coherent Bessel beam, a sectioned Bessel beam, a sinc3 beam, a lattice light sheet, an Airy beam, or a Mathieu beam onto the specimen holder.  
Kawanabe and Betzig are related as optical microscopy. 
Betzig teaches the method wherein the illumination radiation is directed in the form of a Bessel beam onto the specimen holder (Fig. 9, Bessel beam light sheet microscopy, [0111]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to include the illumination in the form of a Bessel beam onto the specimen, as taught by Betzig, for the predictable result of 
Regarding claim 5, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1.
Kawanabe further teaches the method wherein the beam is produced with illumination radiation 26 DM2\9488553.1of a wavelength that differs from the wavelength of an illumination radiation used for the imaging (para [0067; 0076-0081] teaches the beam is produced with illumination radiation 26DM2\9488553.1of a wavelength that differs from the wavelength of an illumination radiation used for the imaging; “the P-polarization components of the laser beams are reflected from the PBS 7, and are guided to the side "S" on the sample”, [0077]; the S-polarization components, the flux is transmitted through the PBS 7, and is formed into an image on the light receiving sensor 13, The light receiving sensor 13 detects the laser reflection light intensity of the formed image. [0081], Fig. 2 shows visible light from S doesn’t go to sensor 13).  
Kawanabe doesn’t explicitly teach the light sheet beam.
Kawanabe and Betzig are related as optical microscopy. 
Betzig teaches the radiation is directed in the form of a light sheet onto the specimen (FIG. 9 is a schematic diagram of a system for Bessel beam light sheet Microscopy”, [0017]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to include the illumination radiation in the form of a light sheet beam, as taught by Betzig for the predictable result of obtaining an .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claim 1 above, and further in view of Hufnagel et al. (US 2016/0070091).
Regarding claim 6, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1.
Kawanabe further teaches the method further comprising using a microscope embodied as an inverted microscope (Fig. 2 show an inverted microscope), said microscope having an illumination objective with a first optical axis (In FIG. 2, the objective lens 3a has been inserted into the optical path, [0070]), wherein the first optical axis intersects a specimen plane that is spanned by an X-axis and a Y-axis orthogonal to the X-axis (Fig. 2 shows optical axis of beam through objective lens 3a intersects a specimen plane that is spanned by an X-axis and a Y-axis orthogonal to the X-axis), and a detection objective, embodied to detect light coming from the specimen plane (reflected from the sample via the objective Lens, Fig. 2 shows objective lens 3a).
Kawanabe does not explicitly teach the method further comprising using a microscope embodied as an inverted microscope, microscope having an illumination objective with a first optical axis, and a detection objective, embodied to detect light coming from the specimen plane, with a second optical axis, wherein the illumination objective and the detection objective are aligned relative to one another and relative to the specimen 
Kawanabe and Hufnagel are related as optical microscopy. 
Hufnagel teaches the method as claimed further comprising using a microscope embodied as an inverted microscope (Fig. 3; microscope module 300, [0021]), the microscope having an illumination objective with a first optical axis (illumination beam path 215 through the illumination objective 210, [0022]), wherein the first optical axis intersects a specimen plane that is spanned by an X-axis and a Y-axis orthogonal to the X-axis (see Fig. 3) , and a detection objective, embodied to detect light coming from the specimen plane, with a second optical axis (a detection path 225 through the detection objective 220, [0021]), wherein the illumination objective and the detection objective are aligned relative to one another and relative to the specimen plane in such a way that the first optical axis and the second optical axis intersect in the specimen plane and include a substantially right angle therebetween (Fig. 3 shows right angle therebetween; “the angle is substantially orthogonal”, [0006]), and the first optical axis  and the second optical axis each include an angle that differs from zero with a third axis that is directed orthogonally to the specimen plane in the direction of a Z-axis and that serves as a reference axis (The illumination beam path 215 through the illumination objective 210 is located beneath a sample holder 240 at approximately 30.degree.  to the plane of the sample holder 240.  The detection path 225 is therefore located at approximately 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to include an illumination objective with a first optical axis, wherein the first optical axis intersects a specimen plane that is spanned by an X-axis and a Y-axis orthogonal to the X-axis, and a detection objective, embodied to detect light coming from the specimen plane, with a second optical axis, wherein the illumination objective and the detection objective are aligned relative to one another and relative to the specimen plane in such a way that the first optical axis and the second optical axis intersect in the specimen plane and include a substantially right angle therebetween as taught by Hufnagel for the predictable result that such arrangement will allow high throughput imaging of a plurality of the samples”, [0028]; and the microscope module enables long-term high-throughput live cell and embryo imaging experiments”, [0029].
Regarding claim 7, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1. 
Kawanabe teaches the method further comprising using a microscope embodied as an inverted microscope (Fig. 2 show an inverted microscope).
Kawanabe does not explicitly teach the method as claimed in claim 1, further comprising using a microscope having an illumination objective with a first optical axis embodied to produce a light sheet by means of the illumination radiation, wherein the 
Kawanabe and Hufnagel are related as optical microscopy. 
Hufnagel teaches the method as claimed in claim 1, further comprising using a microscope embodied as an inverted microscope (Fig. 3; microscope module 300, [0021]), having an illumination objective with a first optical axis embodied to produce a light sheet by means of the illumination radiation (The illumination objective 210 illuminates by an illumination beam (light sheet) along an illumination beam path 215 [0021], illumination beam path 215 through the illumination objective 210, [0022]), wherein the light sheet is produced or producible, at least in part, in a specimen plane that is spanned by an X-axis and a Y-axis orthogonal to the X-axis (see Fig. 3), and a detection objective with a second optical axis, embodied to detect light coming from the specimen plane (a detection path 225 through the detection objective 220, [0021]), wherein the illumination objective and the detection objective are aligned relative to one another and relative to the specimen plane in such a way that the first optical axis and the second optical axis intersect in the specimen plane and include a substantially right 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to include the illumination radiation in the form of a light sheet beam, and align the illumination objective and the detection objective relative to one another and relative to the specimen plane 
as taught by Hufnagel for the predictable result of obtaining an image of a thinner slice within the sample with a better intensity profile, and cover the whole sample in X-Y axis plane.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe and Hufnagel as applied to claim 6 above, and further in view of Sharonov (US 2012/0097835).
Regarding claim 8, the method according to claim 6 is rejected (see above).
Kawanabe in view of Hufnagel teaches the method according to claim 6.  
Kawanabe further teaches the method as claimed in claim 6, in a first step wherein, the specimen holder which has a base, transparent to the illumination radiation, (glass  until the component of the illumination radiation reflected by the first side face of the base is captured (holder 14 on stage 1, “an active AF optical system”, [0076], see Fig. 2 shows the reflected beam) and the relative position of the specimen holder (holder 14, see Fig. 2) and of the detector (objective lens 3 with sensor 13) in relation to one another is modified in such a way that an actual relative position of the captured component approximates an intended relative position on the detector (see Fig. 2 shows need to be aligned).
Kawanabe in view of Hufnagel does not explicitly teach in a second step, wherein the presence of a tilt of the first side face of the base about the Y-axis is checked by virtue of establishing an angle deviation of the actual relative position from the intended relative position, the specimen holder is rotated about the Y-axis until the angle deviation is minimized should an angle deviation that is greater than an admissible angle deviation be determined, and an occurrence of a deviation of the intended position from the actual position in the direction of the Z-axis is checked and the first step is repeated if an inadmissible.
Kawanabe and Sharonov are related as optical microscopy. 
Sharonov teaches wherein the presence of a tilt of the first side face of the base about the Y-axis is checked by virtue of establishing an angle deviation of the actual relative position from the intended relative position (sample stage being capable of tilting … a sample disposed on the sample stage with a beam of radiation at an incidence angle of 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe in view of Hufnagel to tilt the base about Y-axis and rotate the sample holder to and elevate the holder as taught by Sharonov for the predictable result of obtaining an admissible daviation (target disposed on the sample stage; and a device capable of correlating the location on the radiation detector of any radiation reflected from the target, [0050])
Regarding claim 9, the method according to claim 8 is rejected (see above).
Kawanabe in view of Hufnagel and Sharonov teaches the method according to claim 8.  
Sharonov further teaches the method as claimed in claim 8, in a third step 3, wherein an alignment of the first side face in the direction of the Y-axis is checked by virtue of the specimen holder being displaced in the direction of the Y-axis and a deviation from the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe in view of Hufnagel and Sharonov to align the specimen holder for the predictable result of having the radiation detector in optical communication with the sample disposed on the stage, as Sharonov teaches in [0010].
Regarding claim 10, the method according to claim 8 is rejected (see above).
Kawanabe in view of Hufnagel and Sharonov teaches the method according to claim 8. 
Kawanabe further teaches the method as claimed in claim 8, wherein DM2\9488553.


the adjusted specimen holder is displaced in the direction of the Z-axis along a displacement path from an actual position, in which a component reflected from the first side face or from the second side face is captured by the detector in an intended relative position, until a reflected component of the respective other side face is captured in the intended relative position (By moving the sample 143 together with the stage 144 upward and downward in this configuration, the in-focus image of the sample 143 is projected onto the AF sensor 142.  When parfocality is achieved between the AF sensor 142 and the observation position X by performing the AF operation, an in-focus image of the sample 143 can be observed from the observation position, [0011]), and a distance between a 
Regarding claim 18, the method according to claim 7 is rejected (see above).
Kawanabe in view of Hufnagel teaches the method according to claim 7.  
Kawanabe further teaches the method as claimed in claim 7, in a first step wherein, the specimen holder, which has a base, transparent to the illumination radiation (glass vessel 14, [0072]), has a base part, (Fig. 2 shows beam passes to the sample through the base, i.e. transparent), with a first side face and second side face, is displaced in the direction of the Z-axis (stage 1 is moved by the aiming motor 19 upward and downward, [0075], see Fig. 2) until the component of the illumination radiation reflected by the first side face of the base is captured (holder 14 on stage 1, “an active AF optical system”, [0076], see Fig. 2 shows the reflected beam) and the relative position of the specimen holder (holder 14, see Fig. 2) and of the detector (objective lens 3 with sensor 13) in relation to one another is modified in such a way that an actual relative position of the captured component approximates an intended relative position on the detector (see Fig. 2 shows need to be aligned).
Kawanabe in view of Hufnagel does not explicitly teach
in a second step, wherein the presence of a tilt of the first side face of the base about the Y-axis is checked by virtue of establishing an angle deviation of the actual relative position from the intended relative position, the specimen holder is rotated about the Y-
Kawanabe and Sharonov are related as optical microscopy. 
Sharonov teaches wherein the presence of a tilt of the first side face of the base about the Y-axis is checked by virtue of establishing an angle deviation of the actual relative position from the intended relative position (sample stage being capable of tilting … a sample disposed on the sample stage with a beam of radiation at an incidence angle of 
at least about 5 degrees”, [0010]), the specimen holder is rotated about the Y-axis until the angle deviation is minimized should an angle deviation that is greater than an admissible angle deviation be determined (stage being capable of .. rotating, rising, lowering, or any combination thereof, [0010], “the target sample-- --can include .. tilting, rotating, and the like.  In this way, the system acts to adjust the position of the sample (or analysis device) in real-time, during observation and analysis. [0049], FIG. 9 shows tilt of the sample relative to objective plane, [0080]), and an occurrence of a deviation of the intended position from the actual position in the direction of the Z-axis is checked and the first step is repeated if an inadmissible (Varying the spatial orientation of the target sample --can include elevating, lowering, tilting, and the like. In this way, the system acts to adjust the position of the sample (or analysis device) in real-time, during observation and analysis.”, [0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe in view of Hufnagel to tilt the base about Y-
Regarding claim 19, the method according to claim 8 is rejected (see above).
Kawanabe in view of Hufnagel and Sharonov teach the method according to claim 18.  
Sharonov further teaches the method as claimed in claim 18, in a third step 3, wherein an alignment of the first side face in the direction of the Y-axis is checked by virtue of the specimen holder being displaced in the direction of the Y-axis and a deviation from the direction of the Y-axis being determined by a migration of the captured reflected component on the detector, and the specimen holder is rotated about the X-axis until migration no longer occurs, should migration occur (tilting, rotating, rising, lowering, or any combination thereof; a radiation source capable of illuminating a sample disposed on the sample stage with a beam of radiation at an incidence angle of at least about 5 degrees; a radiation detector in optical communication with the sample disposed on the stage, [0010]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe in view of Hufnagel and Sharonov to align the specimen holder for the predictable result of having the radiation detector in optical communication with the sample disposed on the stage, as Sharonov teaches in [0010].
Regarding claim 20, the method according to claim 8 is rejected (see above).

Kawanabe further teaches the method as claimed in claim 10, wherein DM2\9488553.


the adjusted specimen holder is displaced in the direction of the Z-axis along a displacement path from an actual position, in which a component reflected from the first side face or from the second side face is captured by the detector in an intended relative position, until a reflected component of the respective other side face is captured in the intended relative position (By moving the sample 143 together with the stage 144 upward and downward in this configuration, the in-focus image of the sample 143 is projected onto the AF sensor 142.  When parfocality is achieved between the AF sensor 142 and the observation position X by performing the AF operation, an in-focus image of the sample 143 can be observed from the observation position, [0011]), and a distance between a first and a second side face in the direction of the Z- axis is established depending on the traversed displacement path in the direction of the Z-axis (a step of achieving focus on an observation position of a sample by changing a relative distance between a stage mounting the sample and an objective lens arranged opposite to the sample mounted on the stage; [0028]).  

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claim 1 above, and further in view of Holderer et al. (US 20040257675).
Regarding claim 11, the method according to claim 1 is rejected (see above).

Kawanabe further teaches the method as claimed in claim 1, wherein the illumination radiation is directed onto the specimen holder by means of an actual manner of positioning of the specimen holder is established depending on a deviation of an actual relative position of the captured reflected component on the detector from an intended relative position of the captured reflected component of the illumination radiation on the detector (a detection unit for detecting an optical image formed by light that was cast by the lighting unit and was reflected from the sample via the objective lens; .. a projection state changing unit being provided in an optical path from the lighting unit to the detection unit, for changing a state of the optical image projected onto the detection unit;… a first in-focus state determination unit for determining an in-focus state of the sample on the basis of a detection result obtained from the detection unit, [0023-0025]).
Kawanabe does not explicitly teach illumination radiation is directed onto the specimen holder by means of an autocollimation telescope.
Kawanabe and Holderer are related as optical systems.
Holderer teaches illumination radiation is directed by means of an autocollimation telescope (mirror 28 is aligned as auxiliary surface by means of the autocollimation telescope 24, [0046]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to align the radiation directed by means of an autocollimation telescope for the predictable result of having appropriate angular accuracy relative to the surfaces, as Holderer teaches in [0046] (an appropriate angular 
Regarding claim 15, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1. 
Kawanabe further teaches the method as claimed in claim 1, further comprising directing the illumination radiation onto the specimen holder and the actual manner of positioning of the specimen holder is established depending on a deviation of an actual relative position of the captured reflected component of the illumination radiation on the detector from an intended relative position of the captured reflected component of the illumination radiation on the detector (a detection unit for detecting an optical image formed by light that was cast by the lighting unit and was reflected from the sample via the objective lens; .. a projection state changing unit being provided in an optical path from the lighting unit to the detection unit, for changing a state of the optical image projected onto the detection unit;… a first in-focus state determination unit for determining an in-focus state of the sample on the basis of a detection result obtained from the detection unit, [0023-0025]). 
Kawanabe does not explicitly teach directing the illumination radiation onto the specimen holder by means of an interferometer. 
Kawanabe and Holderer are related as optical systems. 
Holderer teaches directing the illumination radiation by means of an interferometer (aligned in angular terms with the reference surface 26 with the aid of … an interferometer, [0049]). 
 as Holderer teaches, for the predictable result of having appropriate angular accuracy relative to the surfaces, as Holderer teaches in [0046] (an appropriate angular accuracy relative to the … surfaces.  The double mirror 28 is aligned in this way with appropriate accuracy within the horizontal plane).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claim 1 above, and further in view of Sharonov (US 2012/0097835).
Regarding claim 12, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1. 
Kawanabe does not explicitly teach the method as claimed in claim 1, further comprising defining image quality measure, modifying an actual manner of positioning of the specimen holder, capturing measurement values of the image quality measure or measurement values of the captured reflected components of the illumination radiation assigned to each of the chosen actual manners of positioning, establishing a current value of the image quality measure in each case on the basis of the measurement values of the image quality measure or measurement values of the captured reflected components of the illumination radiation, and selecting an actual manner of positioning, in which a desired image quality measure is present.
Kawanabe and Sharonov are related as optical microscopy. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to defining image quality measure, modifying the positioning of the specimen holder, capturing measurement values for actual positioning, as Sharonov teaches in [0009] for the predictable result of maintaining the sample in focus (abstract).
Regarding claim 13, the method according to claim 12 is rejected (see above).
Kawanabe in view of Sharonov teaches the method according to claim 12. 
Sharonov further teaches the method, further comprising deriving the measurement values of the image quality measure or the measurement values of the captured reflected components of the illumination radiation29 DM2\9488553.1from the specimen holder and/or a beam profile of the illumination radiation (collecting, on a radiation detector, at least a portion of any radiation reflected from the sample; and correlating the location of the reflected radiation collected on the radiation detector with the spatial orientation of the target sample, [0007-0009])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe in view of Sharonov to derive the measurement values of the image quality measure or the measurement values of the captured reflected components of the illumination radiation from the specimen holder and/or a beam profile of the illumination radiation, as Sharonov teaches in [0009] for the predictable result of maintaining the sample in focus (abstract).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe as applied to claim 1 above, and further in view of Hayashi (US 2015/0330776).
Regarding claim 16, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1. 
Kawanabe does not explicitly teach the method, further comprising producing an image of the specimen, establishing image quality values of at least one image quality 
Kawanabe and Hayashi are related as optical imaging systems.
Hayashi teaches method comprising producing an image of the specimen, establishing image quality values of at least one image quality measure at least three measurement points, and establishing height values corresponding to the three measurement points depending on the image quality values (move a stage to thereby adjust three measurement points of a slide at the measurement position of a height gauge, and to measure heights in order, [0058).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to image of the specimen, establishing image quality values of at least one image quality measure at least three measurement points, as Hayashi teaches in [0058] for the predictable result of having lower in cost, as Hayashi teaches in [0058].
Regarding claim 17, the method according to claim 1 is rejected (see above).
Kawanabe teaches the method according to claim 1. 
Kawanabe teaches specimen holder, 
Kawanabe does not explicitly teach the method, further comprising capturing at least one measurement point from at least two observation points that differ from one another, establishing the respective observation angle, at which the observed measurement point lies from the respective observation point, establishing an actual manner of positioning of the measurement point depending on the observation points 
Kawanabe and Hayashi are related as optical imaging systems. 
Hayashi teaches method comprising capturing at least one measurement point from at least two observation points that differ from one another (only two measured-points are measured, [0120]), establishing the respective observation angle, at which the observed measurement point lies from the respective observation point (linear interpolation is performed, [0120]), establishing an actual manner of positioning of the measurement point depending on the observation points and the associated observation angles (and an inclination of a plane in only one direction (for example, the X axis direction) is measured, [0120]), and establishing the actual manner of positioning of the specimen holder depending on the actual manner of positioning of the at least one measurement point (Then an inclination in the other perpendicular direction is measured and corrected, [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kawanabe to capture image at least two observation points to establish the observation angle and establish an actual manner of positioning of the measurement point depending on the observation points and the associated observation angles, as Hayashi teaches in [0120] for the predictable result of correcting the inclination, as Hayashi teaches in [0120].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872